Smith, P. J.
— This action was brought before a justice of the peace founded on an instrument of writing purporting to have been executed by the defendant, which upon its face shows that the demand of the plaintiff was not thereby liquidated. The plaintiff had judgment in the circuit court from which defendant has appealed.
There does not appear to have been preserved by the bill of exceptions the several motions which the defendant claims to have filed in the circuit court, nor any exception to the rulings of the court in any particular ; there is nothing brought before us for review by the appeal, unless there exists some error,' apparent upon the face of the record proper, which we are convinced, by an examination of it, is not the case.
It results that the judgment must be affirmed.
All concur.